DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 28 February 2022. 
Claims 25 and 35 were canceled. Claims 21 and 31 were amended. Claims 21-24, 26-34, and 36-40 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency.

Claim 26 is dependent to now canceled claim 25. As such, one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. Claim 36 is similarly rejected.
For the purposes of examination, Claim 26 and 36 will be interpreted as dependent on claims 21 and 31 respectively. Examiner notes that amending the claims to be dependent upon these claims would resolve the rejection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-24, 26-34, and 36-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 31, which is representative of claim 21, recites a method comprising: receiving customer-specific information corresponding to a loyalty account; verifying the customer-specific information against a database of loyalty accounts; in response to a successful verification of the customer-specific information, generating, based on the customer-specific information, a virtual account profile for the loyalty account to facilitate a payment transaction conducted through a financial transaction via an interbank network configured to process non-loyalty point transactions, system using the virtual account profile of the loyalty account, wherein the virtual account profile includes a substitute value corresponding to a loyalty account number associated with the loyalty account, wherein facilitating the payment transaction using the virtual account profile comprises: receiving a transaction request, from a seller, comprising a first location of the payment transaction based on a location of the seller; generating a validation code, the validation code based on the transaction request; sending the validation code to a customer; receiving a validation request, from the customer storing the virtual account profile, comprising a second location of the payment transaction based on a location of the customer and the validation code; and authenticating the validation request based on a comparison of the first location and the second location and a comparison of the validation code generated and the validation code received in the validation request; and wherein the payment transaction deducts a loyalty point equivalent of a cash value of the payment transaction from the loyalty account. These limitations set describe a concept of managing and processing a payment transaction. This concept plainly falls into the commercial interactions grouping identified by the 2019 PEG, and as such the claims are understood to set forth a method of organizing human activity. As such, the claims are determined to recite an abstract idea.
computer-implemented, but does not actually recite any computing device or any other additional element as implementing the method. Claim 21 recites the additional element of a non-transitory computer readable medium and at least one processor. This additional element is recited at a very high level of generality and may be interpreted as a generic computing device used to implement the abstract idea. Under the 2019 PEG, using a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. The claims further recite the additional element of receiving information from a seller terminal and receiving information from a customer device storing information. However these additional elements, both individually and in combination with a generic computing device, do not constitute an improvement to technology, or a particular machine, or a transformation of a particular article. Instead, these additional elements, individually and as a combination with the generic computing device, only generally link the abstract idea to a technological environment involving networked devices. Under the 2019 PEG, generally linking an abstract idea to a particular technological environment does not integrate it into an abstract idea. As such, these additional elements, individually and in combination with the computing device, do not integrate the abstract idea into a practical application. The claims further recite the additional element of sending information to the customer device via the financial transaction system. However, this additional element, individually and in combination with the prior additional element, does not constitute an improvement to technology, or a particular machine, or a transformation of a particular article. Instead, this additional element, individually and as a combination with the prior additional element, only generally link the abstract idea to a technological environment involving networked electronic commerce devices. Under the 2019 PEG, generally linking an abstract idea to a particular technological environment does not integrate it into an abstract idea. There are no further additional elements. Therefore the claims are determined to be directed to an abstract idea. 
	In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than a recited abstract idea. As previously noted, Claim 21 recites an additional element which may be interpreted as a generic computing device used to implement Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, this elements does not provide an inventive concept and does not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a seller terminal and receiving information from a customer device storing information. However, per MPEP 2106, receiving or transmitting data has been recognized by the courts of well-understood, routine, and conventional computer functions. 
	As previously noted, the claims recite the additional element of sending information to a customer device via the financial transaction system. Calman (US 2013/0339165 A1) (“ For cloud based mobile payments using visual codes, the POS device 320a displays a quick response (QR) or other machine-readable code which can be scanned using a camera on the user's mobile device 400”), Katzin et al. (US 2012/0158589 A1) (“the checkout data may be embodied, in part, in a Quick Response ("QR") code image that the PoS client can display, so that the user may capture the QR code using a user's device to obtain merchant and/or product data for generating a purchase transaction processing request”), Hammad et al. (US 2012/0209749 A1) (“the user may obtain a snapshot of the QR code displayed on the screen of the secure display or the POS terminal using a smartphone, e.g., 213” … “the snap mode may facilitate payment via pay code such as barcodes or QR codes”), Drozd (US 2012/0226565 A1) (“The customer scans with the phone camera a 2-dimensional barcode displayed at the POS. This code uniquely identifies this POS terminal. The phone decodes a unique number, encoded in the scanned code, and sends this number to IPS (arrow 3). With this number IPS establishes a link between the customer and the POS terminal is established”), McCarthy (US 2013/0073365 A1) (“The barcode is displayed on the merchant point of sale device where it is captured by a wireless device (e.g., mobile phone camera) of the customer purchasing the goods or services. The wireless device converts the barcode into the transaction identifier and transmits the transaction identifier to the payment system”), and Laracey (US 2013/02838455 A1) (“In response to this merchant payment authorization request, the transaction management system 230 generates a checkout token, and the merchant displays the checkout token to the customer (e.g., on a display device of the point of sale 
Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.
Dependent claims 22-24, 26-30, 32-34, and 36-40 only further describe the abstract idea, and do not recite any further additional elements. The previously identified additional elements continue to fail to either integrate the abstract idea into a practical application or amount to significantly more. Dependent claim 22 and 32 recites the additional element of a mobile device application. However this additional element, when considered individually and in combination with the prior additional elements, only generally links the abstract idea to a technological environment including modern mobile devices and electronic commerce devices. As such, this additional element does not either integrate the abstract idea into a practical application or amount to significantly more. Dependent claims 30 and 40 recite the additional element of a cashing system or a point of sale system. However this additional element, when considered individually and in combination with the prior additional elements, only generally links the abstract idea to a technological environment including electronic commerce devices. As such, this additional element does not either integrate the abstract idea into a practical application or amount to significantly more. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24, 26-34, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Brudnicki et al. (US 2013/0159186 A1) in view of Laracey (US 2013/02838455 A1), Peterson (US 2011/0137804 A1), and Ameiss et al. (US 2010/0057553 A1). 

Regarding Claim 21 and 31: Brudnicki discloses a computer-implemented system comprising: a non-transitory computer-readable medium configured to store instructions; and at least one processor configured to execute the instructions (See at least [0034]) to perform operations comprising
receiving customer-specific information corresponding to an account; verifying the customer-specific information against a database of accounts (The consumer approaches the point-of-sale 75, opens the one-time payment wallet 160 on smartphone 50, enters the consumer's password/passcode via the user interface on the one-time payment screen (see FIG. 5). The one-time payment wallet 160 sends the consumer's passcode … to the issuing engine 2010 (FIG. 4). See at least [0048]. Also: The issuing engine 2010 verifies the passcode (e.g., using the user unique identification database 2011). Receipt of the correct passcode indicates to the system that the consumer will be making a payment. See at least [0049]. Also: The consumer should also have registered the at least one account with one-time payment issuer 310 (which may also be the specified bank). See at least [0042]. Also: The system management back end server also supports issuing engine 2010, user unique identification database 2011. See at least [0036]).
a loyalty account (This one-time use credential solution can be used for many different types of credential validation scenarios including: … loyalty card. See at least [0062])
in response to a successful verification of the customer-specific information, generating, based on the customer-specific information, a virtual account profile for the account to facilitate a payment transaction conducted through a financial transaction system via an interbank network, configured to process non-loyalty point transactions, using the virtual account profile of the account, wherein the virtual account profile includes a substitute value corresponding to a account number associated with the account (The issuing engine 2010 then generates the one-time use temporary payment card and transmits the temporary payment card data and identity of the likely merchant to the portable communication device 50 over-the-air. This temporary payment card information may be formatted in real time using existing standards and practices of the legacy electronic payment industry. See at least [0050]. Also: after the portable device 50 has received the temporary credential and emulation information, the consumer may then tap or otherwise activate the smart phone 50 on the NFC peer-to-peer-enabled point of sale device 75, which causes the portable communication device to emulate the credential with the one-time payment code using the emulation protocol provided by the server. It being understood that the code may be visually "emulated" on the screen of the portable communication device 50. Because the temporary payment card data may be provided in legacy 
receiving a transaction request, from a terminal, comprising a first location of the payment transaction based on a location of the terminal, generating a validation code by a mobile payment cloud, the validation code based on the transaction request, sending the validation code from the mobile payment cloud to a customer device (The one-time payment wallet 160 sends the consumer's passcode and geo-location coordinates (as generated by the location identification service 165, FIG. 2) to the issuing engine 2010 (FIG. 4). See at least [0048]. Also: The issuing engine 2010 then generates the one-time use temporary payment card and transmits the temporary payment card data and identity of the likely merchant to the portable communication device 50 over-the-air. See at least [0050]).
receiving a validation request, from the device, comprising a validation code, authenticating the validation request based on a comparison of the validation code generated by the mobile payment cloud and the validation code received in the validation request (The point of sale device 75 then processes the temporary payment card data through normal merchant payment network as if it were a standard credit or debit credential. However, because the temporary payment card data uses Issuer Identification Numbers (ISO/IEC7812) that were registered and mapped to the one-time payment system provider as the Issuer, the data will be routed to the validation mapping gateway 2020 via the merchant payment network. If the data is received by the validation mapping gateway 2020 prior to the expiration of the expiration time for the temporary credential and from the anticipated likely merchant, then the validation mapping gateway 2020 may approve the transaction (subject to the 
a customer device storing the virtual account profile (As shown in FIG. 2, each portable communication device 50 may contain one-time payment wallet 160, payment libraries 110, secure element 120, an NFC (or RF) Baseband, a payment subsystem 150 (i.e. secure data store 115 and secure element 120), and diagnostic agent 170. See at least [0038]. Also: The payment subsystem 150 may be used to store credentials such as the temporary one-time payment card in addition to other payment card(s), coupon, access control and ticket data (e.g., transportation ticket data, concert ticket data, etc.). See at least [0039]). 
wherein the payment transaction deducts a cash value of the payment transaction from the account (the point of sale network may utilize any communication method that allows information to travel between the point of sale devices and financial services providers for the purpose of validating, authorizing and ultimately capturing financial transactions at the point of sale for payment via the same financial services providers. See at least [0032]). 

Brudnicki does not appear to disclose receiving a transaction request from a seller terminal, or receiving a validation request from the customer device. 
	Laracey teaches receiving a transaction request, from a seller terminal (the merchant 108 transmits a merchant payment authorization request message to a transaction management system 130 (via path 116). The merchant payment authorization request message may include one or more pieces of data or information about the transaction. See at least [0035]), generating a validation code by a mobile payment cloud, the validation code based on the transaction request (the checkout token may be retrieved, generated or "looked up" by the transaction management system 230 in response to a message received at 408 from merchant system 209. For example, the checkout token may be looked up from a table associating a merchant ID (received at 408) with a static checkout token. In some embodiments, the checkout token could be generated by the transaction management system 230 when ending the validation code from the mobile payment cloud to a customer device via the financial transaction system (In response to this merchant payment authorization request, the transaction management system 230 generates a checkout token, and the merchant displays the checkout token to the customer (e.g., on a display device of the point of sale terminal). See at least [0099]. Also: the token may be displayed on a display device 213 associated with a point of sale device 212. A dynamic checkout token may be generated to include transaction information (e.g., such as the purchase amount, etc.) and may, in some embodiments, involve fewer messages between the mobile device 202 and the transaction management system 230 during a payment transaction. The checkout token 210 may be encoded or displayed as a bar code image, as an alphanumeric identifier, as a wireless signal, or in other forms to allow the checkout token 210 to be captured as an image (e.g., using a camera or scanner associated with the mobile device 202). The checkout token 210 may also be key entered by a customer of the mobile device 202 or be captured by a wireless receiver associated with the mobile device 202. In some embodiments, a mobile device may be operated in conjunction with multiple types of checkout tokens 210 (e.g., a mobile application may be capable of capturing a checkout token 210 using image capture, wireless receiving, or key entry, depending on how the checkout token 210 is presented at a point of sale). See at least [0059]), receiving a validation request, from the customer device, comprising the validation code; and authenticating the validation request based on a comparison of the validation code generated by the mobile payment cloud and the validation code received in the validation request (the mobile device 202 transmits the customer checkout token to the transaction management system 230 as a customer transaction lookup request for payment account information and transaction details. In some embodiments, the transaction lookup request includes information associated with the identity of the customer (determined during the authentication process). This information, coupled with information about the mobile device 202, allows the transaction management system 230 to determine that it is 
	Brudnicki provides a system for completing payment transactions with a mobile device, which differs in part from the claimed invention substitution of Brudnicki’s transmission order where a customer device initiates a transaction with a transaction processor which sends a code to the customer device to be passed to a merchant device for sending to the transaction processor to validate the transaction, with a reverse transmission order where a merchant device initiates the transaction with a transaction processor which sends the code to the merchant device to be passed to the customer device for sending to the transaction processor to validate the transaction. Laracey demonstrates that precisely such a reverse transmission order was already known in the prior art. One of ordinary skill in the art could have trivially substituted Laracey’s reverse transmission order into the system of Brudnicki, and one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system where merchant devices would initiate transaction processing and merchants would have greater amounts of control over transaction processing. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Brudnicki and the teachings of Laracey.

	Additionally, Brudnicki does not explicitly disclose receiving a request from a seller terminal comprising a first location of the payment transaction based on a location of the seller terminal.
	However, Peterson teaches receiving a transaction request, from a seller terminal, comprising a first location of the payment transaction based on a location of the seller terminal (The merchant payment device 14 sends to the payment processing system 12 a transaction record (step 202) which identifies the payer identification device 16, the merchant payment device 14 and other details of the transaction such as the amount, time, etc. … in particular where the merchant payment device 14 may be mobile, the receiving, from the customer device, a second location of the payment transaction based on a location of the customer device (the payer mobile device 18 may provide location information. See at least [0022]); and authenticating the validation  request based on a comparison of the first location and the second location (If the payer mobile device 18 is within an acceptable distance from the location reported by the merchant payment device 14, the merchant payment device 14 is sent a message approving the transaction (step 207). See at least [0022]). 
Brudnicki and Laracey provides a one-time credential based payment system, upon which the claimed invention’s use of the locations of a merchant device and a customer device to validate a transaction can be seen as an improvement. However, Peterson demonstrates that the prior art already knew of receiving a location from both a merchant device and a user device, and comparing the locations to determine whether the transaction should be authorized. One of ordinary skill in the art could have easily applied the techniques of Peterson to the one-time credential based payment system of Brudnicki by comparing the user location to a location received from the merchant device rather than a static merchant location databased. Further, if the techniques of Peterson were applied to Brudnicki, at the time of the validation request (i.e., during the transaction), Brudnicki’s device would be storing the one-time payment credential. One of ordinary skill in the art would have recognized that such an application of Peterson to Brudnicki would have predictably resulted in an improved system which could more accurately authorize transactions for mobile merchants (Peterson, [0020]). As such, the application of Peterson would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Brudnicki and the teachings of Laracey and Peterson. 

Additionally, Brudnicki does not appear to disclose transactions against a loyalty account or wherein the payment transaction deducts a loyalty point equivalent of a cash value of the payment transaction from the loyalty account.
However, Ameiss teaches a payment transaction against a loyalty account and wherein a payment transaction deducts a loyalty point equivalent of a cash value of a payment transaction from a loyalty account (the rewards system determines whether the cardholder's loyalty points account has sufficient points to pay for the transaction at 810. If the cardholder's point balance is greater than the transaction amount point equivalent, the rewards system 716 updates the points balance of the cardholder's loyalty points account to reflect the transaction at 812. The transaction amount points equivalent is subtracted from the points balance to calculate an updated points balance for the cardholder's loyalty points account. See at least [0083]). 
Brudnicki, Laraey, and Peterson suggests a one-time credential based payment system implementing interbank transfers, which differs from the claimed invention by the substitution of Brudnicki’s generic denomination transactions for a loyalty point denominated  transactions. However, Ameiss demonstrates that the prior art already knew of loyalty points denominated and subtracting an equivalent amount of loyalty points from a loyalty. One of ordinary skill in the art could have trivially substituted the loyalty point denominated transaction into the system of Brudnicki, Laracey, and Peterson, so that the techniques of Brudnicki are used to implement a loyalty point denominated transaction. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would validate loyalty point transactions based on user and merchant locations while implementing the transactions via interbank network. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Brudnicki and the teachings of Peterson, Laracey, and Ameiss. 

Regarding Claim 22 and 32: Brudnicki in view of Laracey, Peterson, and Ameiss makes obvious the above limitations. Additionally, Brudnicki discloses prompting, via a mobile device application, a customer to input customer-specific information corresponding to the loyalty account on the customer device (The consumer approaches the point-of-sale 75, opens the one-time payment wallet 160 on smartphone 50, enters the consumer's password/passcode via the user interface on the one-time payment screen (see FIG. 5). See at least [0048] and Fig. 5. Also: This one-time use credential solution can be used for many different types of credential validation scenarios including: … loyalty card. See at least [0062].). 

Regarding Claim 23 and 33: Brudnicki in view of Laracey, Peterson, and Ameiss makes obvious the above limitations. Additionally, Brudnicki discloses communicating with a financial service provider to verify the customer-specific information against the database of loyalty accounts at the financial service provider (The consumer approaches the point-of-sale 75, opens the one-time payment wallet 160 on smartphone 50, enters the consumer's password/passcode via the user interface on the one-time payment screen (see FIG. 5). The one-time payment wallet 160 sends the consumer's passcode … to the issuing engine 2010 (FIG. 4). See at least [0048]. Also: The issuing engine 2010 verifies the passcode (e.g., using the user unique identification database 2011). Receipt of the correct passcode indicates to the system that the consumer will be making a payment. See at least [0049]). 

Regarding Claim 24 and 34: Brudnicki in view of Laracey, Peterson, and Ameiss makes obvious the above limitations. Additionally, Brudnicki discloses wherein the customer-specific information comprises a customer name, a phone number, an email address, and a temporary verification code (The consumer approaches the point-of-sale 75, opens the one-time payment wallet 160 on smartphone 50, enters the consumer's password/passcode via the user interface on the one-time payment screen (see FIG. 5). The one-time payment wallet 160 sends the consumer's passcode … to the issuing engine 2010 (FIG. 4). See at least [0048]. Also: The issuing engine 2010 verifies the passcode (e.g., using the user unique identification database 2011). Receipt of the correct passcode indicates to the system that the consumer will be making a payment. See at least [0049]). 

Regarding Claim 26 and 36: Brudnicki in view of Laracey, Peterson, and Ameiss makes obvious the above limitations. Additionally, Brudnicki discloses generating the substitute value as a token that maps back to the loyalty account number (Upon receiving the data from the predictive transaction module 2015, the received data is stored in a database associated with the validation mapping gateway. Where such data is provided, the temporary data may be associated with the legacy card data previously associated with the unique user ID. See at least [0056]. Also: if all the desired characteristics match (e.g. temporary code, execution time, merchant ID, and emulation type), the validation mapping gateway may return a confirmation to the merchant with approval code via the merchant payment network. See at least [0060]). 

Regarding Claim 27 and 37: Brudnicki in view of Laracey, Peterson, and Ameiss makes obvious the above limitations. Additionally, Brudnicki discloses wherein the substitute value is generated to enable the financial transaction system to recognize the substitute value as being associated with a particular transaction processing network or a particular financial service provider (This temporary payment card information may be formatted in real time using existing standards and practices of the legacy electronic payment industry, including personal account number, issuer identification number. See at least [0050]. Also: The point of sale device 75 then processes the temporary payment card data through normal merchant payment network as if it were a standard credit or debit credential. However, because the temporary payment card data uses Issuer Identification Numbers (ISO/IEC7812) that were registered and mapped to the one-time payment system provider as the Issuer, the data will be routed to the validation mapping gateway 2020 via the merchant payment network. See at least [0059]). 

Regarding Claim 28 and 38: Brudnicki in view of Laracey, Peterson, and Ameiss makes obvious the above limitations. Additionally, Brudnicki discloses wherein the substitute value comprises a string of numbers formatted to resemble a traditional card number to facilitate routing of the payment transaction using the substitute value (This temporary payment card information may be formatted in real time using existing standards and practices of the legacy electronic payment industry, including personal account number, issuer identification number. See at least [0050]. Also: The point of sale device 75 then processes the temporary payment card data through normal merchant payment network as if it were a standard credit or debit credential. However, because the temporary payment card data uses Issuer Identification Numbers (ISO/IEC7812) that were registered and mapped to the one-time payment system provider as the Issuer, the data will be routed to the validation mapping gateway 2020 via the merchant payment network. See at least [0059]).

Regarding Claim 29 and 39: Brudnicki in view of Peterson and Ameiss makes obvious the above limitations. Additionally, Brudnicki discloses wherein the substitute value comprises a constructed value as part of a Bank Identification Number (BIN) or an Issuer Identification Number (IIN) to indicate that the substitute value is associated with a particular financial service provider (This temporary payment card information may be formatted in real time using existing standards and practices of the legacy electronic payment industry, including personal account number, issuer identification number. See at least [0050]. Also: The point of sale device 75 then processes the temporary payment card data through normal merchant payment network as if it were a standard credit or debit credential. However, because the temporary payment card data uses Issuer Identification Numbers (ISO/IEC7812) that were registered and mapped to the one-time payment system provider as the Issuer, the data will be routed to the validation mapping gateway 2020 via the merchant payment network. See at least [0059]).

Regarding Claim 30 and 40: Brudnicki in view of Laracey, Peterson, and Ameiss makes obvious the above limitations. Additionally, Brudnicki discloses wherein the financial transaction system comprises at least one of a cashing system or a point of sale system (the one-time payment wallet 160 formats the temporary payment card based on the capabilities of the portable communication device 50 as well as the capabilities of the merchant's point-of-sale equipment 75. The temporary payment card information may also be formatted in multiple formats to provide the consumer with options that may be presented to the merchant cashier. See at least [0051]). 

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 21-40: The pending claims, when considered as a whole, recite a specific means or method including an unconventional and distinct ordered combination of specific steps that provide a technological improvement. The combination of steps operates in a non-conventional and non-generic way to provide a secure method for processing a transaction using points associated with a loyalty program as a cash substitute. 
Examiner’s Response: Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive. Per MPEP 2106.05(a), “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the technological improvement. 

Applicant’s Argument Regarding 103 Rejections of claims 21-40: The cited references, either alone or in combination fail to teach or suggest all of the elements of amended claim 21. 
Examiner’s Response: Applicant's arguments filed 28 February 2022 have been fully considered but they are rendered moot by the amendment of claims 21 and 31. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 26 November 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-03-20